 

 

 Exhibit 10.8

 

Confidential treatment has been requested for portions of this document
indicated by [***], which portions are filed separately with the Commission.

 

AGREEMENT

 

This Agreement is entered into by and between PATRIOT SCIENTIFIC CORPORATION
(“PTSC”), and TECHNOLOGY PROPERTIES LIMITED LLC (“TPL”) hereinafter sometimes
collectively referred to as the “Parties”.

 

WHEREAS, it is in the mutual interest of the Parties to facilitate the selection
of a new MMP Program Vendor by PTSC to replace TPL; and,

 

WHEREAS, the following collateral undertakings between the parties may expedite
that process.

 

NOW THEREFORE, for and in consideration of the mutual covenants herein contained
as well as other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, it is covenanted and agreed by and between the
Parties that:

 

1. [***];

 

2. [***];

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of __
July 2012.

 

  PTSC     TPL                           By: /s/ Carlton M. Johnson   By: /s/
Daniel E. Leckron     Carlton M. Johnson     Daniel E. Leckrone, Chmn    
Chairman of Executive Committee      

 



 